At the outset, Saint Vincent and the 
Grenadines expresses its solidarity with the people of 
Cuba, Haiti, Jamaica and the United States of America, 
who have been savagely battered in quick succession 
by Hurricanes Gustav, Hanna and Ike. Within the 
Caribbean and our America, the heroism, bravery and 
resilience of the Cuban, Haitian and Jamaican people 
and ordinary Americans are a well-documented source 
of pride to us all. We wish you all, the afflicted nations 
and peoples, a speedy recovery, and we stand with you 
in your rebuilding efforts. 
 Allow me to express my pleasure in noting that 
the presidency of the General Assembly is now held by 
a man whose native shores are kissed by the 
magnificent Caribbean Sea. I am comforted by the 
knowledge that he has a full appreciation of the 
  
 
08-52272 34 
 
majesty of our landscape and seascape, the 
opportunities and challenges facing our region, and the 
nobility of our Caribbean civilization. Mr. President, 
your dream that another world is possible, as 
courageously outlined in your inaugural presidential 
statement, is both timely and prescient. I 
wholeheartedly endorse your call for frankness, 
democratization and a focus on the needs of the poor, 
all under the redemptive and transformative rubric of 
love and solidarity with our fellow human beings. 
 It is in that spirit of love and frankness that I 
come before the Assembly today. In all candour, I must 
affirm what you, Mr. President, have already 
concluded: that the United Nations, as the supreme 
multilateral institution of a profoundly troubled and 
iniquitous world, can and must do more, in the form of 
decisive action, to improve the condition of our planet, 
the living conditions of the less fortunate and the safety 
of our global family. 
 The late Emperor Haile Selassie of Ethiopia once 
stated: 
 “Throughout history, it has been the inaction of 
those who could have acted, the indifference of 
those who should have known better, the silence 
of the voice of justice when it mattered most that 
has made it possible for evil to triumph.” 
 There can be no doubt that the right-thinking and 
civilized peoples of the world are aware of the 
challenges facing us and of the path to peace, 
prosperity, and progress upon which we must 
collectively embark. However, the work that we have 
entrusted to the United Nations is compromised by 
apathy and inaction by too many of us and by the 
crippling pursuit of narrow self-interest by a handful of 
powerful countries. In this session, we have an historic 
opportunity to reassert the relevance and credibility of 
this body by keeping the promises that we have made 
to ourselves and the world. 
 The United Nations is charged with tackling the 
weighty problems that beset the world, not with the 
refinement of the art of impotent diplomacy. I have no 
doubt that the principles concealed in the language of 
“mandate review”, “system-wide coherence” and 
“revitalization” are important, and doubly so to the 
professional diplomats who look inward rather than 
outward and who lose sight of the forest for the trees in 
their endless quest to choreograph the dancing of ever 
more angels on the head of a pin.  
 One year ago, I stood at this very podium and 
denounced the failure of the international community 
to end the genocide in Darfur. One year ago, there were 
promising, though belated, signs that the United 
Nations was finally beginning to act decisively in this 
regard. One year ago, I stated that “the force on the 
ground is still insufficient, its mandate is ambiguous 
and its emerging presence is years too late” 
(A/62/PV.10, p. 15). Today, one year later, I am 
shocked by our collective failures in Darfur. Last 
month, Force Commander Martin Luther Agwai 
compared his role to that of a boxer in the ring with his 
hands tied behind his back, because his promised force 
of 26,000 personnel is still less than 10,000 strong.  
 I thus reflect as to whether our promises of 
“never again” and our commitments to the memories of 
one million Rwandans mean anything, as the blood of 
hundreds of thousands of Africans again stains the soil 
of the continent and our collective conscience. As a 
people whose past and future are inextricably 
interwoven with the continent, we, the citizens of Saint 
Vincent and the Grenadines, ask ourselves, in the 
words of the Caribbean Nobel Laureate from Saint 
Lucia, Derek Walcott, “How can I face such slaughter 
and be cool?! How can I turn from Africa and live?” 
The conflict in Darfur is over five years old, and the 
time has long since past for genuine international 
action to halt that unspeakable human tragedy. 
 While I congratulate the General Assembly on 
finally clearing the way towards intergovernmental 
negotiations on Security Council reform, it cannot be 
an illusory or insincere process. The credibility of the 
decisions made by the United Nations in the name of 
peace and security hinges on the existence of a 
Security Council that is democratic and representative 
of the regional and development diversity of our body. 
 As we are all well aware, the scarcities and 
escalating prices of basic foodstuffs have already led to 
riots and political instability worldwide and within our 
own Caribbean Community. While Saint Vincent and 
the Grenadines has confronted the crisis with a creative 
national food production plan that mixes agricultural 
incentives with education and assistance, our local 
measures are only ameliorative and cannot totally 
insulate us from what is largely an imported problem.  
 We are again buffeted by the winds of unequal 
trade liberalization, in which the agricultural subsidies 
of developed States force our own nascent 
 
 
35 08-52272 
 
agro-industries into an uncompetitive demise. We are 
witness to a world where crops are grown to feed cars 
while people starve, and where climate change ruins 
age-old farming and fishing livelihoods. The so-called 
food crisis that we now face is but a symptom of 
deeper structural flaws in our global economic system 
and consumerist culture. It represents the human face 
at the confluence of countless systemic flaws and 
poorly conceived strategies, including trade barriers, 
the mad rush to biofuels, adverse climate changes and 
anaemic development assistance. Any meaningful 
attempt to alleviate the suffering of the poor and 
hungry people of the world must start with those 
systemic issues and resist the urge to treat the 
symptoms while ignoring the disease and its causes. 
 The banana farmers of Saint Vincent and the 
Grenadines continue their heroic struggles to eke out a 
living in the face of international corporate greed, 
thinly disguised as principled globalization. Our 
farmers, tradesmen and private sector are still waiting 
for the oft-promised opportunities that supposedly 
accompany globalization. However, the evidence to 
date suggests that the international community has 
inadvertently institutionalized and entrenched poverty 
within a system of global winners and losers. The 
ironically titled Doha Development Round looks less 
and less like a negotiating process and more and more 
like a suicide pact within which the World Trade 
Organization (WTO) and the major economic Powers 
want everything and concede little or nothing to the 
poor and developing nations of the world.  
 The solutions to our economic crises hinge upon 
genuine negotiation and compromise in the interests of 
the world’s least privileged. We are ill-served by 
benign neglect, unequal enforcement and concepts of 
welfare colonialism. The recent troubles in the world’s 
premier financial and banking countries exacerbate the 
profound challenges facing developing nations. 
 Six years ago, world leaders gathered in Mexico 
and gave birth to the Monterrey Consensus, in which 
they pledged their objective to eradicate poverty, 
achieve sustained economic growth and promote 
sustainable development as we advance to a fully 
inclusive and equitable global economic system. I 
prayed at the time that the Conference would not 
devolve into a dragon’s dance upon a decorous 
platform of the finest diplomatic language which few 
are determined to embrace for action.  
 Six years later, Monterrey is remembered as the 
site of grand, unfulfilled commitments to the 
developing world, much as Africa recalls the empty 
promises of Gleneagles. The four decade-old promise 
to devote 0.7 per cent of gross national income to 
official development assistance remains more illusion 
than reality. Countries like ours are therefore forced to 
scour the globe for friends willing to partner with us 
for the development of our people, while others would 
rather sit in judgement of our development decisions 
and priorities than rise to offer a helping hand.  
 Saint Vincent and the Grenadines once again 
pleads with the international community to be 
cognizant of the plight of Taiwan’s 23 million people. 
Even though the United Nations historical neglect of 
the Taiwan issue has not been a source of pride, the 
Government of Taiwan has acted responsibly and 
without confrontation to subordinate many of its 
legitimate political claims into efforts aimed at 
reducing cross-Strait tensions, promoting peace and 
building relations with the People’s Republic of China.  
 The United Nations must now act to ensure the 
survival of that fledgling rapprochement. Taiwan 
should be encouraged on its path to peace by 
permitting its meaningful participation in the 
specialized agencies of the United Nations. Much as 
Taiwan’s vibrant economy is recognized through its 
participation in WTO, there is no compelling reason 
why its equally vibrant people should be denied 
participation in the World Health Organization and 
other specialized agencies. 
 The Caribbean is in the midst of its annual 
hurricane season and the awesome winds, sea surges 
and torrential rains of Gustav, Hanna and Ike have 
brought the issue of climate change into sharp relief. It 
is a matter of life and death to the people of the 
Caribbean and other small island developing States. 
Similarly, the cost of adaptation to the changes 
wrought by our industrialized brothers and sisters must 
be borne adequately and responsibly by those who 
have so profoundly altered our global environment.  
 Hurricanes remind us in the Caribbean of our 
existential oneness. Accordingly, the effort of 
Caribbean nations to fashion a more perfect union is to 
be fully supported as a vital strategic necessity. 
 The geographic happenstance that has placed the 
innocent people of Saint Vincent and the Grenadines in 
the path of increasingly intense storms has also located 
  
 
08-52272 36 
 
us unfortunately between the supply and demand that 
fuel much of the West’s narcotics trade. As a result, our 
scarce resources are increasingly being diverted to 
stem the tide of drugs and small arms flowing through 
our region.  
 To the people of Saint Vincent and the 
Grenadines, disarmament means not the eradication of 
nuclear weapons, which we lack the will and resources 
to build, but the elimination of small arms, which 
threaten to shoot holes in the fabric of our democracy 
and compromise the values of our civilization. We are 
assailed by guns, which we do not build, and by deadly 
narcotics such as cocaine, which we do not produce. 
The United Nations must act to protect the innocent 
victims of the world from the scourge of small arms 
and light weapons. 
 In recent months, I have been profoundly 
troubled by the creeping return of cold war rhetoric to 
the language of international and hemispheric 
discourse. In this globalized and interconnected world, 
it is no longer possible to divide the planet into 
competing hemispheres or to completely quarantine or 
indeed blockade ideological foe from friend. We must 
guard against the return of discarded philosophies and 
learn from the recent past, in which developing 
countries were used as pawns and proxies for the 
hegemonic ambitions of others.  
 Our multipolar experiment is too young for the 
developing and globalizing world to return to the old 
rhetoric and recriminations that invariably blossom 
into violence and death, most often visited on the 
peoples of developing countries. It is my sincere prayer 
that this body will hew more closely to the principles 
of multilateralism and the sovereign equality of all 
States, and resist any pressures for the United Nations 
to devolve into a playground for the triumphalist 
ambitions of presumptive super-Powers. 
 Mr. President, you sit at the helm of a body 
entrusted with the well-being and safekeeping of 
humanity. We have gradually strayed from the noblest 
of our goals and increasingly paid only lip service to 
problems that are well within our ability to solve. In 
countless spheres, we have promised action. Let us 
now keep those promises for the good of our global 
family. 
 The poetic summation of the American poet 
Robert Frost is apt: 
“I shall be telling this with a sigh  
Somewhere ages and ages hence:  
Two roads diverged in a wood, and I —  
I took the one less travelled by,  
and that has made all the difference.” 
Let us choose with courage the road less travelled by. 
Each of us can make a difference, accordingly. 